 1

 2

 3

 4

 5                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 6                                   AT SEATTLE

 7
        JAMES JANTOS, individually and on
        behalf of similarly situated individuals
 8
                              Plaintiff,
 9                                                     C18-413 TSZ
            v.
10                                                     MINUTE ORDER
        DIRECTV, et al.,
11
                              Defendants.
12

13        The following Minute Order is made by direction of the Court, the Honorable
     Thomas S. Zilly, United States District Judge:
14
           (1)   Pursuant to the stipulation of the parties, docket no. 35, the deadline set
   forth in the Minute Order entered August 14, 2018, docket no. 34, for the filing of any
15
   motion for preliminary approval of a class action settlement is hereby EXTENDED to
   October 22, 2018.
16
           (2)   The Clerk is directed to send a copy of this Minute Order to all counsel of
17 record.

18         Dated this 12th day of October, 2018.

19
                                                    William M. McCool
20                                                  Clerk

21                                                  s/Karen Dews
                                                    Deputy Clerk
22

23

     MINUTE ORDER - 1
